DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.        Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2022. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomono et al., US 2005/0006789 A1.  
Claim 1. Tomono discloses a method for fabricating a semiconductor device with a heterogeneous solder joint, (such as the one in fig. 1) the method comprising: 
-providing a semiconductor die (item 6); 
-providing a coupled element (item 1); 
-and soldering the semiconductor die to the coupled element with a first solder joint (item 3a), the first solder joint comprising: 
-a solder material comprising a first metal composition (such as Sn--Bi alloy and Sn--Bi--Ag alloy can be used to prevent gas generation from the substrate, as indicated in [0023]); 
-and a coating (such as item 4a) comprising a second metal composition (such as materials selected from a tin-silver (Sn--Ag) alloy, tin-silver-cupper (Sn--Ag--Cu) alloy, tin-lead (Sn=63 w % Pb=35 w %) alloy, tin-zinc (Sn--Zn) alloy, [0024]), different from the first metal composition, the coating at least partially covering the solder material (as seen in the structure of fig. 1), wherein the second metal composition has a greater stiffness and/or a higher melting point than the first metal composition (this limitation would read through [0049] wherein is disclosed, as a result, first solder balls 3a, 3b, 3c, and 3d, and second solder balls 4a, 4b, 4c, and 4d are melted to be formed internal solder joints 8a, 8b, 8c, and 8d. Since the internal solder joints 8a, 8b, 8c, and 8d are formed from a mixture of first solder balls 3a, 3b, 3c, and 3d, and second solder balls 4a, 4b, 4c, and 4d, the internal solder joints 8a, 8b, 8c, and 8d have higher melting temperature than first solder balls 3a, 3b, 3c, and 3d, and have lower melting temperature than second solder balls 4a, 4b, 4c, and 4d.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
6. 	Claim 12 is rejected under 35 U.S.C. 103 as being un-patentable over Tomono et al., US 2005/0006789 A1.   

Claim 12. Tomono et al., disclose the method of claim 1, wherein the coating is formed around the solder material, as seen in the structure of fig. 1.
 	Tomono appears to not specify wherein the coating prevents spilling of the solder material out of the solder joint. However, [0059] of Tomono indicates the lead-free solders having lower melting temperatures can be applied to the second solder joints 4a and 4d. Accordingly, it is possible to prevent the breakage of materials that have weak mechanical strengths formed in the circuit elements of the semiconductor chip 6. 
Therefore, to facilitate soldering and obtain an effect superior in reliability as electronic parts, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the coating material around the solder material, for preventing spilling of the solder material out of the solder joint.

Allowable Subject Matter
7.	Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 2 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the solder material is covered with a coating precursor prior to soldering the semiconductor die to the coupled element, and wherein soldering the semiconductor die to the coupled element further comprises converting the coating precursor into the coating.

(B)	Since claims 3-11 are dependent claim of objected claim (claim 2), are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 2).	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899